STEPHENS, P. J.
Defendant Duke was convicted of first degree burglary and two counts of kidnaping. He gave notice of appeal from the judgment. Appellant’s counseL appeared in open court and requested leave to withdraw from the ease. Such permission was granted. Respondent moves to affirm under Penal Code, section 1253. No briefs have been filed and time for filing opening brief has long since expired.
We have examined the evidence and find it to be sufficient. The instructions were correct. It is clear that the appeal is without merit.
Judgment affirmed.
Crail, J., and Scott, J., pro tem., concurred.